DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 5/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 9/12/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/10/2022  have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102/103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 14 including “wherein each of the first and second channels are defined by a top edge, a bottom edge, a back edge and a front opening; wherein the first and second tabs slide into the openings of the first and second channels and inbetween the top and bottom edges to connect the camera housing to the mounting bracket”.

See the rejection below for how the cited art in light of new references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14, 2-3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matori (US 20160023620 A1) (hereinafter Matori) in view of Kageyama et al. (US 20160257265 A1) (hereinafter Kageyama).
Regarding claim 14, Matori discloses:
A vehicle driver assist system comprising: 
a mounting bracket connectable with the vehicle and a camera housing connectable with the mounting bracket, [See Matori, Fig. 1 illustrates a vehicle with a mounting bracket (20) holding a camera body (18); See Matori, ¶ 0041-0043 discloses attaching a camera body 18 of a camera unit 12 to a bracket 20, wherein the bracket detachably supports the camera body and fixes the camera body 18 to the vehicle.]
 the mounting bracket defined by a first terminal end and a second terminal end and having first and second channels disposed on a common side edge disposed between the first and second terminal ends for receiving first and second tabs extending from the camera housing, [See Matori, annotated Fig. 2 (provided below) illustrates the mounting bracket (20) having a “first” terminal end and a “second” terminal end (or, a front and back); See Matori, annotated Fig. 3 (provided below) illustrates “first” and “second” channels provided symmetrically on both “sides” (with respect to Y1 and Y2, according to provided coordinate reference frame); See Matori, ¶ 0045-0046 discloses that the camera body 18 is inserted into an inner side of the bracket 20, and the camera body 18 is fixed in the bracket 20 by engagement of the first through fourth projections 30, 32, 34, 36 of the camera body 18 with the first through fourth hook portions 50, 52, 54, 56 of the bracket 20.  Here, the projections 30, 32, 34, and 36 correspond with claimed “tabs” and hook portions 50, 52, 54, 56 correspond with claimed “channels”, respectively.]

    PNG
    media_image1.png
    581
    708
    media_image1.png
    Greyscale

wherein each of the first and second channels are defined by a top edge, a bottom edge, a back edge and a front opening; [See Matori, annotated Fig. 3 illustrates the opening, top edge, bottom edge, and back edges of each channel, or “hook portion” (illustrated elements 50, 52, 54, and 56).]

    PNG
    media_image2.png
    564
    778
    media_image2.png
    Greyscale

wherein the first and second tabs slide into the openings of the first and second channels and inbetween the top and bottom edges to connect the camera housing to the mounting bracket, [See Matori, ¶ 0044-0046, annotated Fig. 3 discloses that projections (30, 32, 34, and 36) engage with the bracket (20) by fitting/sliding into openings of the “first and second channels” or hook portions (50, 52, 54, and 56), wherein it is clearly observable that the protrusions are between top and bottom edges (per annotated Fig. 3 above) of each hook portion.]
Matori does not appear to explicitly disclose:
wherein one of the first and second channels is at least partially defined by a flexible member that engages the tab to damp movement of the housing relative to the mounting bracket. 
However, Kageyama discloses:
wherein one of the first and second channels is at least partially defined by a flexible member that engages the tab to damp movement of the housing relative to the mounting bracket. [See Kageyama, Figs. 5, and 6a-6b, ¶ 0060 discloses projecting wall parts (54) and spring parts (60) partially defining a channel or slit by which to receive “tabs” or projections (16), to secure an on-vehicle camera 10 to a vehicle windshield; See Kageyama, ¶ 0065-0073 discloses that the spring parts (60) apply a force in the Z-direction (per Kageyama’s provided coordinate reference frame), which brings the camera closer to the confronting part (21) of the bracket, and hence functionally dampening movement of the housing by providing more force between the housing/vehicle and the camera.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Matori to add the teachings of Kageyama in order to apply a force to a camera body to secure it against a camera mount. (Kageyama, ¶ 0071).

Regarding claim 2, Matori in view of Kageyama discloses all the limitations of claim 14.
Matori discloses:
wherein the first channel of the mounting bracket is a forward channel and the second channel is a rearward channel, and wherein the first tab of the camera housing is a forward tab that slides into the forward channel and wherein the second tab is a rearward tab that slides into the rearward channel. [See Matori, annotated Fig. 2 (above) illustrates “first” and “second terminal ends of the mounting bracket 20, wherein the first terminal end corresponds with a “forward” channel (or with the X1 coordinate direction, as depicted) and the second terminal end corresponds with a “rearward” channel (or with the X2 coordinate direction, as depicted).  Correspondingly, engagement projections or “tabs” 30 and 32 are “rearward tabs” and tabs 32 and 36 are “forward” tabs.  It is clearly observable that each tab slides into its respective channel as such.]

Regarding claim 3, Matori in view of Kageyama discloses all the limitations of claim 2.
Matori discloses:
wherein the forward tab extends parallel to the rearward tab. [See Matori, annotated Figs. 2 and 3 clearly illustrate that each of tabs 30 and 34 are parallel, and each of tabs 32 and 36 are parallel.  Moreover, tabs 30, 32, 34, and 36 are all parallel extending along the Y1-Y2 axis per the depicted coordinate reference system.]

Regarding claim 5, Matori in view of Kageyama discloses all the limitations of claim 14.
Kageyama discloses:
wherein the mounting bracket includes a flexible detent member engageable with the camera housing to connect the camera housing to the mounting bracket. [See Kageyama, Figs. 5, and 6a-6b, ¶ 0060 discloses projecting wall parts (54) and spring parts (60) partially defining a channel or slit by which to receive “tabs” or projections (16), to secure an on-vehicle camera 10 to a vehicle windshield; See Kageyama, ¶ 0065-0073 discloses that the spring parts (60) apply a force in the Z-direction (per Kageyama’s provided coordinate reference frame), which brings the camera closer to the confronting part (21) of the bracket, and hence functionally dampening movement of the housing by providing more force between the housing/vehicle and the camera.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 6, Matori in view of Kageyama discloses all the limitations of claim 14.
Matori discloses:
wherein the first and second tabs have an interference fit with the first and second channels, respectively. [See Matori, ¶ 0046 discloses that the camera body 18 is inserted into an inner side of the bracket 20, and the camera body 18 is fixed in the bracket 20 by engagement of the first through fourth projections 30, 32, 34, 36 of the camera body 18 with the first through fourth hook portions 50, 52, 54, 56 of the bracket 20.]

Regarding claim 7, Matori in view of Kageyama discloses all the limitations of claim 2.
Matori discloses:
wherein the first and second channels are at least partially defined by a guide member engageable with the first and second tabs for guiding insertion of the first and second tabs into the first and second channels. [See Matori, annotated Fig. 3 (provided below) illustrates a guide member portion, being a sloped/angled portion of the hook members 50, 52, 54, and 56, which widens the opening to each of the hook members and facilitates insertion of the tabs 30, 32, 34, and 36 into the hook portion.]

    PNG
    media_image3.png
    538
    759
    media_image3.png
    Greyscale


Regarding claim 8, Matori in view of Kageyama discloses all the limitations of claim 7.
Kageyama discloses:
wherein the mounting bracket includes at least one slot adjacent the guide member and at least one of the first and second channels, the slot permitting the guide member to deflect relative to the mounting bracket. [See Kageyama, ¶ 0068-0069 discloses the projection 16 of the on-vehicle camera 10 is brought into the slit 53 of the side wall part 52 of the bracket 50, and is engaged with the slit 53.  Entrance of the tab 16 into the slit permits the guide member 60 to deflect.  The projection 16 projects outside from the side wall part 52 through the slit 53, and is exposed from the side wall part 52. The projection 16 is positioned inside the projecting wall part 54 on the vehicle-exterior side (the projection receiving part 54 a side). The first spring part 60 enters the projecting wall part 54 between the projection 16 and the spring receiving part 54 b from the rear side.  The first spring part 60 applies force Fl in Z direction onto the projection 16, thereby bringing the on-vehicle camera 10 closer to the confronting part 21. The projection 16 is pressed by the first spring part 60 against the projection receiving part 54 a. At this time, the inclined surface 60 x of the first spring part 60 comes into contact with the projection 16 on the vehicle-interior side. The projection receiving part 54 a comes into contact with the projection 16 on the vehicle-exterior side. The spring receiving part 54 b is in contact with a part of the first spring part 60, which is away from the front end by a given length.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Matori in view of Kageyama discloses all the limitations of claim 8.
Kageyama discloses:
wherein the guide member engages a portion of the mounting bracket defining the slot to limit movement of the camera housing relative to the mounting bracket. [See Kageyama, ¶ 0059 discloses the pair of side wall parts 52 structure a regulating part that regulates movements of the on-vehicle camera 10 in Y direction. In other words, the side wall parts 52 function as a stopper for the on-vehicle camera 10 in Y direction.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, Matori in view of Kageyama discloses all the limitations of claim 9.
Matori discloses:
wherein the guide member engages the portion of the mounting bracket defining the slot to prevent a camera lens connected to the camera housing from engaging a window to which the mounting bracket is attached. [See Matori, Figs. 1 and 2 illustrates hook portions with guide members cooperating with the overall structure of the mounting bracket to prevent a transparent member (120) covering a lens portion 100 from making contact with a vehicle windshield.]

Regarding claim 11, Matori in view of Kageyama discloses all the limitations of claim 2.
Matori discloses:
wherein the forward channel is at least partially defined by a first guide member engageable with the forward tab for guiding insertion of the forward tab into the forward channel, [See Matori, annotated Fig. 3 (provided below) illustrates a guide member portion, being a sloped/angled portion of the hook members 50, 52, 54, and 56, which widens the opening to each of the hook members and facilitates insertion of the tabs 30, 32, 34, and 36 into the hook portion.]
the rearward channel being at least partially defined by a second guide member engageable with the rearward tab for guiding insertion of the rearward tab into the rearward channel, [See Matori, annotated Fig. 3 (provided below) illustrates a guide member portion, being a sloped/angled portion of the hook members 50, 52, 54, and 56, which widens the opening to each of the hook members and facilitates insertion of the tabs 30, 32, 34, and 36 into the hook portion.]


    PNG
    media_image3.png
    538
    759
    media_image3.png
    Greyscale

Kageyama discloses:
the bracket including at least one slot adjacent the first guide member and the forward channel that permits the first guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket, [See Kageyama, ¶ 0068-0069 discloses the projection 16 of the on-vehicle camera 10 is brought into the slit 53 of the side wall part 52 of the bracket 50, and is engaged with the slit 53.  Entrance of the tab 16 into the slit permits the guide member 60 to deflect.  The projection 16 projects outside from the side wall part 52 through the slit 53, and is exposed from the side wall part 52. The projection 16 is positioned inside the projecting wall part 54 on the vehicle-exterior side (the projection receiving part 54 a side). The first spring part 60 enters the projecting wall part 54 between the projection 16 and the spring receiving part 54 b from the rear side.  The first spring part 60 applies force Fl in Z direction onto the projection 16, thereby bringing the on-vehicle camera 10 closer to the confronting part 21. The projection 16 is pressed by the first spring part 60 against the projection receiving part 54 a. At this time, the inclined surface 60 x of the first spring part 60 comes into contact with the projection 16 on the vehicle-interior side. The projection receiving part 54 a comes into contact with the projection 16 on the vehicle-exterior side. The spring receiving part 54 b is in contact with a part of the first spring part 60, which is away from the front end by a given length.]
the bracket including at least one slot adjacent the second guide member and the rearward channel that permits the second guide member to deflect relative to the bracket to damp movement of the housing relative to the bracket. [See Kageyama, ¶ 0068-0069 discloses the projection 16 of the on-vehicle camera 10 is brought into the slit 53 of the side wall part 52 of the bracket 50, and is engaged with the slit 53.  Entrance of the tab 16 into the slit permits the guide member 60 to deflect.  The projection 16 projects outside from the side wall part 52 through the slit 53, and is exposed from the side wall part 52. The projection 16 is positioned inside the projecting wall part 54 on the vehicle-exterior side (the projection receiving part 54 a side). The first spring part 60 enters the projecting wall part 54 between the projection 16 and the spring receiving part 54 b from the rear side.  The first spring part 60 applies force Fl in Z direction onto the projection 16, thereby bringing the on-vehicle camera 10 closer to the confronting part 21. The projection 16 is pressed by the first spring part 60 against the projection receiving part 54 a. At this time, the inclined surface 60 x of the first spring part 60 comes into contact with the projection 16 on the vehicle-interior side. The projection receiving part 54 a comes into contact with the projection 16 on the vehicle-exterior side. The spring receiving part 54 b is in contact with a part of the first spring part 60, which is away from the front end by a given length.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 12, Matori in view of Kageyama discloses all the limitations of claim 14.
Kageyama discloses:
wherein a stop extends into at least one of the first and second channels, the stop being spaced from an end of the channel, the tab engaging the stop when the housing is engaged with the mounting bracket. [See Kageyama, Figs. 6a, 6b illustrates a projecting wall part (54a), which is spaced apart from the end of the channel in an X-direction, the “tab” (16) engaging with the wall part (stop) 54a when the housing is engaged with the mounting bracket.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 13, Matori in view of Kageyama discloses all the limitations of claim 5.
Kageyama discloses:
wherein the detent extends parallel to one of the first and second tabs when the housing is connected to the mounting bracket, [See Kageyama, ¶ 0064 discloses that the spring part 60 comprises an inclined surface which is inclined to a vehicle-interior side parallel to the Y-direction (as depicted per the coordinate reference frame illustrated in Fig. 5), and towards the X direction.]the detent engaging a rear surface on the housing to retain the camera housing in the mounting bracket. [See Kageyama, Fig. 5 illustrates a “latch” part (55) upon which the detent member (spring part 60) is provided.  The latch part is interpreted as a “rear surface” of the housing, and retains the camera body (10) within.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486